Citation Nr: 1730260	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for Crohn's disease.

2. Entitlement to service connection for irritable colon syndrome, claimed as secondary to methyl ethyl ketone (MEK) and zinc chromate exposure.

3. Entitlement to service connection for an anxiety disorder, to include as secondary to Crohn's disease or irritable colon syndrome.

4. Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in April 2017. The transcript of the hearing has been associated with the Veteran's claims file.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, Crohn's disease was incurred during service.

2. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has irritable colon syndrome.

3. The Veteran's currently diagnosed anxiety disorder, is caused by his Crohn's disease.

CONCLUSIONS OF LAW

1. The criteria for service connection for Crohn's disease have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for entitlement to service connection for irritable colon syndrome, claimed as secondary to MEK and zinc chromate exposure, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3. The criteria for service connection for an anxiety disorder have been met. 38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection - Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Crohn's Disease

The Veteran contends that his Crohn's disease was incurred during service. The Veteran stated that starting around 1990 to 1991 he started experiencing stomach pain and diarrhea. The Veteran states that on occasion he had reported to the troop medical center to seek treatment for his condition. During the examination, he was subject to a rectal examination and then advised to report to work the next day. Since no resolution was provided to the Veteran, he stopped reporting to the troop medical center for his condition.

Turning to the evidence of record, the Veteran's service treatment records (STRs) show that in January and November 1990, the Veteran sought treatment for abdominal cramping and diarrhea. The Veteran's STRs does not have any other gastrointestinal complaints. During the Veteran's April 1992 separation exam, he did not report any complaints of gastrointestinal conditions, and stated that he was generally in good health. No pertinent defects or diagnoses were noted. 

Of record is  December 1997 guaranty of payment form from Winter Haven Hospital, stating the Veteran was diagnosed with abdominal pain. The Veteran was also seen in January 1998 with a diagnosis of Crohn's disease. In July 1999, the Veteran was diagnosed with ileocolonic Crohn's disease with near obstruction and underwent a right hemicolectomy cholecystectomy to repair it. 

In July 2013, the Veteran was afforded a VA examination. The examiner reviewed the entire file, and performed an in-person examination. The examiner noted a diagnosis of Crohn's disease in 1999. The examiner stated that it is less likely than not that the Veteran's Crohn's disease began while on active duty. As rationale, the examiner noted that the Veteran only had two documented instances of reporting abdominal pain and diarrhea. The examiner also noted that the Veteran's medical record did not contain documentation of treatment sought for gastrointestinal symptoms after the Veteran left service in June 1992 through July 1999. The examiner concluded that there was "no evidence of or objective findings to support chronic bowel or intestinal condition which began while on active duty." 

During the April 2017 Board hearing, the Veteran testified that he sought medical treatment for his symptoms of abdominal pain and diarrhea within the first year of leaving service. The Veteran stated his symptoms had continued since service and that in 1997, he was diagnosed with Crohn's disease. The Veteran also stated he attempted to obtain the medical records from the facilities where he was treated, but was advised that the providers purge their records after ten years.

Following the Board's hearing, the Veteran submitted documents from 1998 through January 2017 in support of his claim. Some of the records note initial diagnoses in 1999 but there is also reference to the Veteran having sought treatment in Florida after service. Additionally, the Veteran submitted letters from Winter Haven Hospital notifying the Veteran that they were unable to locate his records. The Veteran submitted second letter from Lakeland Regional Hospital, stating they are not required to keep records past ten years.

Service treatment records include complaints related to abdominal problems. The Veteran testified at the hearing that he experienced abdominal problems in service and sought treatment within one year of leaving service.  He also testified that records pertaining to the post-service treatment are unavailable.  In addition to his sworn testimony, he submitted various records that refer to treatment in Florida and appear to support his assertions of treatment shortly after service. The Board also finds the Veteran's statements that he experienced problems continuously since service competent and credible.  

The July 2013 VA opinion does not support the Veteran's claim, but the Board finds that opinion inadequate because the examiner relies upon the absence of a record in the file to form a negative opinion. The Veteran has more than adequately explained and supported why records of treatment shortly after service do not exist. Further, the examiner did not discuss the Veteran's statements that he continually sought treatment since service, despite the lack of records. 

Therefore, the Board finds the Veteran's competent, credible statements the most probative evidence that he experienced abdominal complaints in service and continuously since then.  He was ultimately diagnosed with Crohn's disease.  Accordingly, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of Crohn's disease and that its onset incurred during his period of active service. 

Service connection for Crohn's disease is warranted. 

Irritable Colon Syndrome.

The Veteran also contends that he has irritable colon syndrome as a result of exposure to chemicals in service. As detailed in the discussion of the claim of service connection for Crohn's disease, the July 2013 VA examination noted a diagnosis of Crohn's disease; no other gastrointestinal or related disorders was diagnosed. There is no evidence of a diagnosis other than Crohn's disease at any time during the appeal period. As such, there is no need to address the Veteran's arguments as to the effect of possible chemical exposure in service. 

The only evidence regarding a diagnosis other than Crohn's disease is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues; however, the identifying and diagnosing irritable colon syndrome falls outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

In the absence of proof of a present disability, there is no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319(2007). Service connection for irritable colon syndrome must be denied. 

Anxiety Disorder

The Veteran contends that his anxiety disorder is caused by his Crohn's disease. The Veteran states that since he has had the Crohn's disease he has experienced depression and anxiety. The Veteran stated that he suffered with pain and the embarrassment of not knowing where and when an attack of diarrhea would leave him with soiled clothing.

The Veteran was afforded a VA examination in July 2013. The examiner diagnosed the Veteran with an anxiety disorder NOS.  The examiner stated, "It is this examiner's opinion that yes, his anxiety/depression is at least as likely as not related to his irritable colon/crohn's as his feelings of depression and anxiety specifically result from the physical challenges that his irritable colon/crohn's causes him." 

Given the grant of service connection for Crohn's disease in this decision, and the positive July 2013 medical opinion, service connection for an anxiety disorder, as caused by Crohn's disease is warranted. 


ORDER

Entitlement to service connection for Crohn's disease is granted.

Entitlement to service connection for irritable colon syndrome secondary to MEK and zinc chromate exposure is denied.

Entitlement to service connection for anxiety disorder, secondary to Crohn's disease is granted.


REMAND

The claim of service connection for hearing loss must be remanded for further development.  Service connection was denied because results from an April 2012 VA examination did not show that the Veteran had a hearing loss disability for VA compensation purposes.  

During the April 2017 Board hearing, the Veteran testified that his hearing has worsened since his last VA examination in April 2012. He also submitted a January 2017 hearing examination from his employer. Although the audiogram appears to document a decrease in hearing acuity, it is not sufficient for VA purposes because it does not contain a controlled speech discrimination test (Maryland CNC), as required by VA regulation. See 38 C.F.R. § 3.385. 

Given the recent examination findings and the Veteran's assertions that his hearing loss has worsened, the Board will remand for a new examination. 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated testing should be conducted.   

During the examination, the examiner should elicit a complete history from the Veteran regarding his hearing loss.

Based on the examination and review of the record, the examiner must answer the following:  Is it at least as likely as not that the Veteran's hearing loss was incurred or aggravated during active service. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


